DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/5/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "each one of the interconnect structures" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a typo in the claim, to advance prosecution the Examiner will treat the language such that there are two adjacent interconnect structures
Claim 23 recites the limitation "wherein the second redistribution layers” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21 does not establish second redistribution layers.  It appears this claim was meant to depend upon claim 22.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hou et al US 2021/0366814 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Pertaining to claim 1, Hou teaches a device comprising: 
a first interconnect structure 100A, the first interconnect structure comprising conductive pillars on a first side of the first interconnect structure; 
a second interconnect structure 100B, the second interconnect structure comprising conductive pillars on a first side of the second interconnect structure, wherein the second interconnect structure is laterally adjacent the first interconnect structure; 
an underfill material 117 extending over the first side of the first interconnect structure, over the first side of the second interconnect structure, and extending between the first interconnect structure and the second interconnect structure; 
a first redistribution structure 119/121/123/132/134 extending over the first side of the first interconnect structure and over the first side of the second interconnect structure, wherein the first redistribution structure is electrically connected to the conductive pillars of the first interconnect structure and to the conductive pillars of the second interconnect structure (elements 109); and 
an integrated device package 133/131 attached to the first redistribution structure. See Figure 5A

Pertaining to claim 3, Hou teaches the device of claim 1, wherein the first redistribution structure physically contacts the conductive pillars of the first interconnect structure and the conductive pillars of the second interconnect structure.

Pertaining to claim 6, Hou teaches the device of claim 1, wherein the underfill material 117 surrounds the conductive pillars 109 of the first interconnect structure and the conductive pillars 109 of the second interconnect structure. See Figure 5A

Pertaining to claim 7, Hou teaches the device of claim 1, wherein surfaces of the conductive pillars of the first interconnect structure, surfaces of the conductive pillars of the second interconnect structure, and surfaces of the underfill material 117 are level. See Figure 5A

Pertaining to claim 8, Hou teaches the device of claim 1, wherein the conductive pillars 109 are copper. [0018]

Pertaining to claim 21, Hou teaches a package comprising: 
a plurality of laterally adjacent interconnect (typo? See 112 rejection above), wherein each one of the interconnect structures 100A/B comprises a respective plurality of conductive pillars 109; 
an encapsulant 117 over the plurality of interconnect structures, wherein the encapsulant extends between adjacent interconnect structures of the plurality of interconnect structures, wherein top surfaces of the encapsulant and each plurality of conductive pillars are coplanar See Figure 5A; and 
a stack of first redistribution layers 119/121/132 on the encapsulant and on the conductive pillars, wherein a bottom redistribution layer 119/121 of the first redistribution layers is electrically connected to the conductive pillars 109 see Figure 5A.

Pertaining to claim 24, Hou teaches the package of claim 21 further comprising an integrated circuit die 133/131 attached to a top redistribution layer of the first redistribution layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claim 1 above and further in view of Kim et al US 2019/0318984.

Pertaining to claim 2, Hou teaches the device of claim 1, but does not teach where the interconnect structures comprises a core substrate.  Kim teaches interposers (aka interconnect structures) can contain a core substrate [0028].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Kim into the device of Hou by using an interposer with a core substrate.  The ordinary artisan would have been motivated to modify Hou in the manner set forth above for at least the purpose of meeting desired material requirements for the device layers.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a core substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claim 1 above.

Pertaining to claims 9 and 10, Hou teaches conductive pillars but is silent on their width and height.  However given the scale of the semiconductor device as described, the pillars having a width/height in the micro meter ranges claimed would have been obvious to one of ordinary skill in the art at the time the invention was filed. It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width/height of the conductive pillars  through routine experimentation and optimization to obtain optimal or desired device performance because the width/height are result-effective variables and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a plurality of core substrates attached to a first side of a first redistribution structure, wherein the first redistribution structure comprises a plurality of first conductive features and a plurality of first dielectric layers, wherein each core substrate of the plurality of core substrates comprises conductive pillars, wherein the conductive pillars of the plurality of core substrates physically and electrically contact first conductive features of the plurality of first conductive features; an encapsulant extending over the first side of the first redistribution structure, wherein the encapsulant extends along sidewalls of each core substrate of the plurality of core substrates; and an integrated device package connected to a second side of the first redistribution structure, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 22, 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        8/10/22